Per Curiam.
Mandamus to compel the inspector of public buildings of the city of Minneapolis to issue to relator a permit for the erection of a four family flat building within a residential district of the city of Minneapolis. The respondents attempted to plead facts which would bring flat buildings within *480the police power, viz.: unhealthful congestion, added ñre rish, and greater difficulty in police supervision. To the answer relator interposed a general demurrer. From an order sustaining the demurrer, respondents appealed.
This court recently held, in State v. Houghton, 134 Minn. 226, 158 N. W. 1017, that “prohibiting the owner from erecting a store building upon land within a residential district” is beyond the police power and therefore void. This court is of the opinion that there is no tenable distinction between bulidings such as were under consideration in the case therein dealt with and an ordinary four family dwelling, and that the decision in that case is clearly applicable and controls in this case.
Order affirmed.